Citation Nr: 1531412	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for an acquired psychiatric disability.




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1980 to September 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied the Veteran's claims for service connection for spongiotic dermatitis and anxiety disorder, NOS with associated panic attacks and depressive disorder.

In order to better serve the Veteran's stated interests, the Board has broadened the claims as entitlement to service connection for acquired psychiatric and skin disorders. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his current skin condition was first manifested in service as a rash.  In response to this claim, he was afforded a VA examination in April 2012.  The examiner diagnosed him as having spongiotic dermatitis (eczema), but provided a negative opinion.  Specifically, the examiner stated that the one mention of impetiginous rash on the face in the Veteran's service treatment records (STRs) in 1994 with no evidence of chronicity was likely not the same rash the Veteran now had.  A review of the Veteran's STRs, however, shows that he was treated in November 1985, and not 1994, for a rash on the right side of his face.  Additionally, post service medical records and statements from the Veteran indicate that he received continuous treatment for his skin condition after service.  See private medical treatment record dated July 2000.  His post service medical records further reflect differing theories for the etiology of the Veteran's skin condition - a drug reaction versus mycosis fungoides (a form of T-cell lymphoma).

As the April 2012 VA examination opinion is seemingly predicated on inaccurate facts, it is not probative and resultantly cannot be used as grounds for deciding this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Resultantly, another VA examination is warranted to determine the nature and etiology of the Veteran's skin condition.

Concerning the Veteran's claim for an acquired psychiatric disorder, an April  2012 VA psychiatric examination report reflects diagnoses of anxiety disorder, NOS with associated panic attacks and depressive disorder, NOS.  The examiner opined that most of the Veteran's current anxiety and depression were now related to his medical issues, which, if they were determined to be service-connected, could be a basis for service connection for his mental health dysfunction.  Thus, the examiner indicated that the Veteran's psychiatric disabilities could be secondary to a service-connected disability.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Since the July 2012 rating decision also granted service-connection for irritable bowel syndrome (IBS), the Board concludes that the Veteran should be afforded a VA examination to determine whether his service-connected IBS, or any subsequently service-connected disability, caused or aggravated the Veteran's current psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please schedule the Veteran for a VA dermatological examination to determine the nature and etiology of his skin condition.  This medical evaluation preferably should be performed during a time when this condition is in an active state, that is, during a flare-up.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the skin condition is related or attributable to the Veteran's military service or dates back to his service that was from October 1980 to September 1992, including the treatment for a rash on his face in November 1985.

This term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptomatology regarding his skin condition, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or within the year after separation from service and his statements that he received continuous treatment shortly thereafter for this condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this decision and remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a skin condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

2. Please also schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his acquired psychiatric disorder, including anxiety, NOS and depressive disorder, NOS.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

The likelihood (very likely, as likely as not, or unlikely) the Veteran's current acquired psychiatric disorder: (i) originated or incepted during his active military service from October 1980 to September 1992 or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected IBS, or any subsequently service-connected disability.

3. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran an appropriate supplemental statement of the case (SSOC), and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




